              Case 3:20-cv-05080-RJB Document 46 Filed 05/06/20 Page 1 of 3



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8          HATSUYO HARBORD,                                 CASE NO. C20-5080-RJB

 9                                Plaintiff,                 ORDER ON REVIEW OF
                                                             MOTION FOR RECUSAL
10                 v.

11          MTC FINANCIAL INC., et al.,

12                                Defendants.

13          On April 28, 2020, Plaintiff Hatsuyo Harbord, proceeding pro se, filed a Motion seeking

14 to disqualify the Honorable Robert J. Bryan in this matter. Dkt. #41. On May 6, 2020, Judge

15 Bryan issued an Order declining to recuse himself and, in accordance with this Court’s Local

16 Rules, referring that decision to the Chief Judge for review. Dkt. #45; LCR 3(f). The Court will

17 not address the other rulings contained in that Order.

18          A judge of the United States shall disqualify himself in any proceeding in which his

19 impartiality “might reasonably be questioned.” 28 U.S.C. § 455(a). Federal judges also shall

20 disqualify themselves in circumstances where they have a personal bias or prejudice concerning

21 a party or personal knowledge of disputed evidentiary facts concerning the proceeding. 28 U.S.C.

22 § 455(b)(1). Pursuant to 28 U.S.C. § 144, “whenever a party to any proceeding in a district court

23 makes and files a timely and sufficient affidavit that the judge before whom the matter is pending

24

     ORDER ON REVIEW OF MOTION FOR
     RECUSAL - 1
              Case 3:20-cv-05080-RJB Document 46 Filed 05/06/20 Page 2 of 3



 1 has a personal bias or prejudice either against him or in favor of any adverse party, such judge

 2 shall proceed no further therein, but another judge shall be assigned to hear such proceeding.”

 3 “[A] judge’s prior adverse ruling is not sufficient cause for recusal.” United States v. Studley,

 4 783 F.2d 934, 939 (9th Cir. 1986); see also Taylor v. Regents of Univ. of Cal., 993 F.2d 710, 712

 5 (9th Cir. 1993) (“To warrant recusal, judicial bias must stem from an extrajudicial source.”).

 6          On April 20, 2020, the Court issued an order denying Plaintiff’s motion to file pleadings

 7 by fax, denying her motion for extension of time without prejudice, and advising Plaintiff on the

 8 requirements for dismissal under Fed. R. Civ. P. 12(b). Dkt. #30. Plaintiff now seeks recusal of

 9 Judge Bryan citing discrimination and language barriers. Dkt. #41 at 1. In support of her motion,

10 Plaintiff describes various logistical issues posed by COVID-19 pandemic, including no computer

11 access law libraries, public libraries, or computers at the U.S. District Court, issues posed by

12 clerk’s office closures, and delays posed by filing documents by mail. See id. at 1-3. She also

13 describes her failure to receive all documentation in this case. Id.

14          Nothing presented in Plaintiff’s Motion convinces the Court that the standards for recusal

15 have been met. Plaintiff’s allegations of discrimination are factually and/or legally unsupported.

16 Because these unsupported and conclusory allegations are insufficient to demonstrate the

17 appearance of bias or prejudice, the Court finds no evidence upon which to reasonably question

18 Judge Bryan’s impartiality.

19          Accordingly, the Court hereby ORDERS that Judge Bryan’s refusal to recuse himself from

20 this matter is AFFIRMED. The Clerk SHALL provide copies of this order to Plaintiff and to all

21 counsel of record.

22 //

23 //

24

     ORDER ON REVIEW OF MOTION FOR
     RECUSAL - 2
            Case 3:20-cv-05080-RJB Document 46 Filed 05/06/20 Page 3 of 3



 1        DATED this 6th day of May, 2020.

 2

 3

 4
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON REVIEW OF MOTION FOR
     RECUSAL - 3
